             Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
________________________________________________
                                                       )
MARK MILLER, MICHELE GANGNES,                          )
SCOTT COPELAND, LAURA PALMER,                          )
TOM KLEVEN, ANDY PRIOR,                                )
AMERICA’S PARTY OF TEXAS,                              )
CONSTITUTION PARTY OF TEXAS,                           )
GREEN PARTY OF TEXAS and                               )
LIBERTARIAN PARTY OF TEXAS,                            )
                                                       )
                        Plaintiffs,                    )
                                                       )
                                v.                     ) Civil No. 1:19-cv-00700-RP
                                                       )
RUTH R. HUGHS, in her official capacity as the         )
Secretary of State of the State of Texas,1 and         )
JOSE A. “JOE” ESPARZA, in his official capacity as the )
Deputy Secretary of State of the State of Texas,       )
                                                       )
                        Defendants.                    )
________________________________________________)


                          NOTICE OF PROPOSED SCHEDULING ORDER


         Pursuant to Local Court Rule CV-16, Plaintiffs Mark Miller, Michele Gangnes, Scott

Copeland, Laura Palmer, Tom Kleven, Andy Prior, America’s Party of Texas, Constitution Party

of Texas, Green Party of Texas, and Libertarian Party of Texas (collectively, the “Plaintiffs”) and

Ruth R. Hughs, Secretary of State of Texas, and Jose A. Esparza, Deputy Secretary of State of

Texas (together, the “Defendants”) respectfully submit a Proposed Scheduling Order, attached as




1
 When this case was filed, the Office of Secretary of State of Texas was vacant. Since that time, Ruth R. Hughs was
sworn in as Secretary of State of Texas. See FED. R. CIV. P. 25(d), “[a]n action does not abate when a public officer
who is a party in an official capacity dies, resigns, or otherwise ceases to hold office while the action is pending. The
officer’s successor is automatically substituted as a party.”
          Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 2 of 7



Exhibit A. This Proposed Scheduling Order is based on Judge Pitman’s Proposed Scheduling

Order on the Court’s website with certain modifications.




 Dated: October 7, 2019                      Respectfully submitted,




 /s/ Anne Marie Mackin
 Anne Marie Mackin                           David P. Whittlesey
 Texas Bar No. 24078898                      State Bar No. 00791920
 Assistant Attorney General                  SHEARMAN & STERLING LLP
 P.O. Box 12548, Capitol                     111 Congress Avenue, Suite 1700
 Station                                     Austin, TX 78701
 Austin, Texas 78711-2548                    david.whittlesey@shearman.com
 (512) 463-2798 | FAX: (512)                 Tel: +1 (512) 647-1900
 320-0667                                    Fax: +1 (512) 647-1899
 anna.mackin@oag.texas.gov
                                             Christopher Ryan (Pro hac vice )
 Attorney for Defendants                     Michael P. Mitchell (Pro hac vice)
                                             Anna Stockamore (Pro hac vice)
                                             SHEARMAN & STERLING LLP
                                             401 9th St. N.W., Suite 800
                                             Washington, D.C. 20004
                                             cryan@shearman.com
                                             michael.mitchell@shearman.com
                                             anna.stockamore@shearman.com
                                             Tel: +1 (202) 508-8000
                                             Fax: +1 (202) 508-8001

                                             Oliver Hall (Pro hac vice)
                                             Center for Competitive Democracy
                                             P.O. Box 21090
                                             Washington, DC, 20009
                                             Email:
                                             oliverhall@competitivedemocracy.org
                                             Tel: +1 (202) 248-9294

                                             Attorneys for Plaintiffs


                                               2
          Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 3 of 7



                                   CERTIFICATE OF SERVICE

       I certify that on October 7, 2019, this document was filed electronically via the Court’s

CM/ECF system, causing electronic service upon all counsel of record.



                                                                 David P. Whittlesey




                                               3
Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 4 of 7




                    Exhibit A
          Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 5 of 7



                          UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
________________________________________________
                                                         )
MARK MILLER, MICHELE GANGNES,                            )
SCOTT COPELAND, LAURA PALMER,                            )
TOM KLEVEN, ANDY PRIOR,                                  )
AMERICA’S PARTY OF TEXAS,                                )
CONSTITUTION PARTY OF TEXAS,                             )
GREEN PARTY OF TEXAS and                                 )
LIBERTARIAN PARTY OF TEXAS,                              )
                                                         )
                        Plaintiffs,                      )
                                                         )
                                v.                       ) Civil No. 1:19-cv-00700-RP
                                                         )
JOHN OR JANE DOE, in his or her official capacity as the )
Secretary of State of the State of Texas, and            )
JOSE A. “JOE” ESPARZA, in his official capacity as the )
Deputy Secretary of State of the State of Texas,         )
                                                         )
                        Defendants.                      )
________________________________________________)


                            [PROPOSED] SCHEDULING ORDER


       Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued

by the Court:

1.     A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

       filed on or before November 15, 2019.

2.     The parties asserting claims for relief shall submit a written offer of settlement to

       opposing parties on or before November 15, 2019, and each opposing party shall

       respond, in writing, on or before 30 days following the receipt of such written offer. All

       offers of settlement are to be private, not filed. The parties are ordered to retain the




                                                  1
        Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 6 of 7



     written offers of settlement and responses so the Court may use them in assessing

     attorney’s fees and costs at the conclusion of the trial.

3.   Each party shall complete and file the “Notice Concerning Reference to United States

     Magistrate Judge” on or before October 7, 2019.

4.   The parties shall file all motions to amend or supplement pleadings or to join additional

     parties on or before March 16, 2020.

5.   All parties asserting claims for relief shall file their designation of testifying experts and

     serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before May 1, 2020. Parties resisting claims for relief shall also file

     their designation of testifying experts and serve on all parties, but not file, the materials

     required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before June 1, 2020. All

     parties shall file all designations of rebuttal experts and serve on all parties the material

     required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the

     extent not already served, 30 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written

     report of the expert’s proposed testimony, or within 11 days from the completion of the

     expert’s deposition, if a deposition is taken, whichever is later. Prior to the deadline, either

     party may file a motion with the Court to request additional time to submit an objection.

7.   The parties shall complete all discovery on or before July 24, 2020.

8.   All dispositive motions shall be filed on or before August 24, 2020 and shall be limited to

     20 pages. Responses shall be filed and served on all other parties not later than 14 days



                                                2
         Case 1:19-cv-00700-RP Document 21 Filed 10/07/19 Page 7 of 7



      after the service of the motion and shall be limited to 20 pages. Any replies shall be filed

      and served on all other parties not later than 7 days after the service of the response and

      shall be limited to 10 pages, but the Court need not wait for the reply before ruling on the

      motion. Prior to August 24, 2020, either party may file a motion with the Court to request

      extensions of time and/or page limitations.

9.    The Court will set this case for final pretrial conference at a later time. The final pretrial

      conference shall be attended by at least one of the attorneys who will conduct the trial for

      each of the parties and by any unrepresented parties. The parties should consult Local

      Rule CV-16(e) regarding matters to be filed in advance of the final pretrial conference.

10.   This case is set for ______________ trial commencing at 9:00 a.m. on

      ___________________________________________, 20________.

      By filing an agreed motion, the parties may request that this Court extend any deadline

      set in this Order, with the exception of the dispositive motions deadline and the trial date.

      The Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the

      parties do not make timely submissions under this Order.



      SIGNED on ___________________________________________, 20_____.




                                              __________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 3
